Citation Nr: 0510600	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for status post compression fracture of the dorsal spine at 
D7-8.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, M. F., B. W., and K. W.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
11, 1951 to August 25, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, granted service connection for 
status post compression fracture of the dorsal spine at D7-8 
and assigned a 10 percent rating, effective February 15, 
2002; granted service connection for arthritis of the lumbar 
spine and assigned a 10 percent rating effective February 15, 
2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

REMAND

A personal hearing was held before the undersigned Veterans 
Law Judge in March 2005.  The veteran reported that his 
symptoms have increased in severity.  Further, he indicated 
that he is receiving private treatment from Dr. Kennedy in 
Whitehall, MI.   VA examination is needed to determine 
current symptomatology associated with his spinal disorders.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records that have not 
been previously submitted pertaining to 
treatment for his spinal disorders.  In 
particular, the RO should request copies 
of examination and/or treatment records 
from Dr. Kennedy, 416 E. Colby, 
Whitehall, MI., that date from 2002 to 
the present.     

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected spinal disabilities.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail.  The examiner should address the 
extent of functional impairment 
attributable to any reported pain.  In 
this regard, the examiner should indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of each segment of the spine 
caused by pain on use.  The examiner 
should describe whether any existing pain 
significantly limits functional mobility 
during flare-ups or on repeated use.  The 
factors upon which the opinions are based 
must be set forth in detail.  The report 
of the examination, including the reports 
of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner.  

3.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



